DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 10-20 in the reply filed on 12 May 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 May 2021.
Applicant’s request for rejoinder of the withdrawn claim cannot be accommodated at this time as claim 9 in the last line recites “wherein the welding speed” and would require rejection under 35 USC 112(b) as “the welding speed” lacks antecedent basis.  If applicant were to amend the objected to phrase to “a welding speed”, rejoinder could be facilitated.

Specification
The abstract of the disclosure is objected to because it is in excess of 150 words.  Correction is required.  See MPEP § 608.01(b) and MPEP § 1826.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art to the instant claims is outlined below:
Murakami et al. (US 2010/0074792) teaches a welded steel die (Paragraph 1).  Figure 7 depicts the cross section of the weld.  Murakami differs in that hardness of the weld is outside of the claimed HVbond ≥ HVhaz – 50 and HVhaz ≤ 350.

    PNG
    media_image1.png
    513
    741
    media_image1.png
    Greyscale

Kanai et al. (US 2012/0129006) teaches a welded structural part of steel sheets (abstract) via spot welding (Paragraph 120).  The weld differs from that which is claimed as outlined in Figure 14 below where the hardness of the heat affected zone is 550-620 (Paragraph 178) significantly outside that which is claimed.

    PNG
    media_image2.png
    632
    556
    media_image2.png
    Greyscale

Kodama et al. (US 2018/0207751) teaches fillet welded overlapped steel sheets (abstract), but differs in that the Ceq of the weld metal is 0.3 or more (Paragraph 25) and there is no recognition of the claimed hardness ratio in the weld or any relationship between the Ceq of the base metal and weld metal.  Further, instant table 3 provides comparative examples 1-6 which all fall within the disclosure of Kodama, but which have inferior properties.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujimoto et al. (US 2015/0174702), Tsuchiya et al. (US 2015/0196967), Okada et al. (US 2015/0217396) teach spot-welded and fillet-welded steel sheets, but none of these references recognize the claimed weld structure hardness ratio.
This application is in condition for allowance except for the following formal matters: 
The objection to the abstract as outlined above.  Additionally, claim 9 can be rejoined if amended as suggested.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784